UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1685



OLLYE TINE SNOW REYNOLDS; BOBBY O. REYNOLDS,

                                            Plaintiffs - Appellants,

          versus


FAIRFAX COUNTY PUBLIC SCHOOLS; FAIRFAX COUNTY
SCHOOL BOARD; ROBERT SPILLANE, Former Superin-
tendent; ALAN LEIS, Former Director of Person-
nel then Deputy Superintendent, now Interim;
LOUDOUN COUNTY PUBLIC SCHOOLS; MANASSAS CITY
PUBLIC SCHOOLS; FALLS CHURCH CITY PUBLIC
SCHOOLS; ARLINGTON COUNTY PUBLIC SCHOOLS,

                                             Defendants - Appellees,

          and


ST. MARY’S COLLEGE,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge; Theresa Carroll Buchanan, Magistrate Judge. (CA-98-1077-A)


Submitted:   October 14, 1999             Decided:   November 5, 1999


Before WILKINS, MOTZ, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Ollye Tine Snow Reynolds, Bobby O. Reynolds, Appellants Pro Se.
Ingo Frank Burghardt, HUNTON & WILLIAMS, McLean, Virginia; Richard
Mark Dare, HAZEL & THOMAS, P.C., Falls Church, Virginia; Martin
Ritchie Crim, SMITH & DAVENPORT, Manassas, Virginia; Francis Joseph
Prior, Jr., SICILIANO, ELLIS, DYER & BOCCAROSSE; Carol Winfield
McCoskrie, COUNTY ATTORNEY’S OFFICE, Arlington, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Ollye Tine Snow Reynolds and Bobby Reynolds appeal from the

district court’s orders dismissing this civil action and denying

the motion for reconsideration and other post-judgment motions. We

have reviewed the record and the district court’s orders and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Reynolds v. Fairfax County Pub. Sch. Sys.,

No. CA-98-1077-A (E.D. Va. July 24, Sept. 27, Sept. 28, Oct. 14,

Oct. 27, Dec. 19, Dec. 29, 1998 & Jan. 5, Jan. 11, Jan. 22, Feb. 1,

Feb. 2, Feb. 9, Feb. 26, Mar. 19, Apr. 13, and Apr. 26, 1999).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.   The motions to de-

fer consideration of the appeal and for a restraining order are

denied.




                                                          AFFIRMED




                                3